Order entered February 18, 2014




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-13-00098-CR

                                 JOSEPH WALLACE, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 265th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F10-24982-R

                                             ORDER
       The State’s motion for the Court to accept its contemporaneously tendered response brief

and to permit oral argument is GRANTED. The Clerk of the Court is DIRECTED to file the

State’s brief as of the date received.


                                                        /s/   ELIZABETH LANG-MIERS
                                                              PRESIDING JUSTICE